Citation Nr: 1755568	
Decision Date: 12/04/17    Archive Date: 12/11/17

DOCKET NO.  09-07 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to higher initial evaluations for the orthopedic manifestations of intervertebral disc syndrome (IVDS) of the thoracolumbar spine rated as 10 percent disabling prior to June 12, 2012, and 50 percent thereafter. 

2.  The proper evaluation for neurogenic bladder (claimed as incontinence) prior to January 11, 2013, and entitlement to an initial evaluation higher than 20 percent since January 11, 2013.

3.  The proper evaluation for impairment of rectal sphincter control prior to December 22, 2015, and entitlement to an initial evaluation higher than 30 percent since December 22, 2015.

4.  The proper evaluation for right lower extremity radiculopathy prior to June 12, 2012.

5.  The proper evaluation for left lower extremity radiculopathy prior to June 12, 2012.

6.  Whether entitlement to TDIU is warranted prior to June 12, 2012.

7.  Whether eligibility to Dependents' Educational Assistance under 38 U.S.C. chapter 35 is warranted prior to June 12, 2012.

8.  Entitlement to Special Monthly Compensation (SMC) based on aid and attendance and/or housebound prior to February 17, 2010.

9.  Entitlement to SMC based on aid and attendance and/or housebound since February 17, 2010.


REPRESENTATION

Appellant represented by:	Mark Lippman, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T.S. Willie, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Army from August 1972 to November 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri (Agency of Original Jurisdiction (AOJ)).

In January 2011, the Board denied the claim of entitlement to an initial evaluation in excess of 10 percent for degenerative joint disease of the lumbar spine.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  By order dated July 2011, the Court granted a Joint Motion for Remand, vacated the January 2011 Board decision, and remanded the case for compliance with the terms of the joint motion.  In a March 2012 decision, the Board remanded the claim for additional development and adjudicative action. 

In a July 2012 rating decision, the AOJ increased the initial 10 percent disability rating for degenerative joint disease of the lumbar spine to 50 percent disabling, effective June 12, 2012.  

In March 2012, the Board remanded this matter for further development, to include a VA examination.  Following the requested development, the Board, in a November 2012 decision, denied an initial evaluation in excess of 10 percent for degenerative joint disease of the lumbar spine prior to June 12, 2012, and an evaluation in excess of 50 percent thereafter.  The Board also assigned separate 20 percent disability evaluations for radiculopathy of the left and right lower extremities as secondary to the service-connected degenerative joint disease of the lumbar spine at that time. 

In September 2013, the parties to the appeal filed a Joint Motion for Partial Remand requesting that the part of the November 2012 Board decision that denied an initial disability evaluation in excess of 10 percent for degenerative joint disease of the lumbar spine prior to June 12, 2012, and in excess of 50 percent thereafter, be vacated and remanded to the Board for actions consistent with Joint Motion for Partial Remand.  The parties also requested that the portion of the Board decision that assigned separate 20 percent disability evaluations for left and right lower extremity radiculopathy remain undisturbed. 

In September 2013, the Court remanded the portion of the Board decision that denied an evaluation in excess of 10 percent for degenerative joint disease of the lumbar spine prior to June 12, 2012, and in excess of 50 percent thereafter, to the Board for actions consistent with the Joint Motion for Partial Remand and dismissed the radiculopathy issues.

In August 2016, the Veteran and his attorney appeared at a hearing before the undersigned.  At that time, the issues were phrased as entitlement to an increased rating for lumbar spine disability, entitlement to earlier effective dates for the award of service connection for right and left lower extremity radiculopathy, entitlement to a rating greater than 20 percent for neurogenic bladder including an earlier effective date for the award of compensation, entitlement to a rating greater than 30 percent for impairment of rectal sphincter control including an earlier effective date for the award of compensation, and entitlement to TDIU prior to June 12, 2012. 

As a result of the previous Court decisions and remands creating a complicated procedural history, the Board must first determine its jurisdiction regarding the claims on appeal.  This appeal stems from the disagreement with the initial rating assigned for service-connected thoracolumbar spine disability, which includes a diagnosis of degenerative disc disease which, in turn, is a form of IVDS.  See M-21, III.iv.4.A.3.a (the term IVDS includes diagnostic terminology such as slipped or herniated disc, ruptured disc, prolapsed disc, bulging or protruding disc, degenerative disc disease, discogenic pain syndrome, herniated nucleus pulposus and pinched nerve).  

Diagnostic Code (DC) 5243 provides that IVDS is to be rated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating IVDS Based on Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.  Note (1) for the General Rating Formula for Diseases and Injuries of the Spine instructs that any associated objective neurologic abnormalities are to be separately rated under an appropriate diagnostic code.  Thus, according to DC 5243, the Board has jurisdiction over the proper evaluation to be assigned for the orthopedic and neurologic manifestations of thoracolumbar spine IVDS for the entirety of the appeal period extending to November 14, 2007.  The AOJ has granted "service connection" for the neurologic complications of bladder and rectal disorders during the appeal period but the basic issues before the Board is when it was first factually ascertainable that these disorders manifested and, when that is determined, the level of severity of the disorder since first manifested.  See, e.g., November 2012 Board decision (assigning separate ratings for right and left lower extremity radiculopathy as part and parcel of the increased rating claim on appeal).  Thus, the Board has rephrased these issues to reflect that these are all original issues extending to the original date of claim on November 14, 2007.  However, before the Court, the Veteran's attorney abandoned the issue of entitlement to ratings greater than 20 percent for right and left lower extremity radiculopathy since June 12, 2012.

The law provides that TDIU may be granted upon a showing that the Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his or her service-connected disabilities.  See 38°C.F.R. §§ 3.340, 3.341, 4.16.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for TDIU is part of an increased rating claim when such claim is raised by the record.  

Although the record shows that TDIU was granted effective June 12, 2012, the issue of whether a grant of TDIU is warranted prior to June 12, 2012 remains.  In light of the objective evidence of record and the Veteran's lay statements, the Board finds that a TDIU claim is considered to have been raised by the record prior to June 12, 2012 and thus is a component of the increased rating claim on appeal before the Board.  Accordingly, the Board has jurisdiction over this issue.

With regard to the issues of entitlement to an effective date earlier than June 12, 2012 for the grant of eligibility to Dependents' Educational Assistance under 38 U.S.C. chapter 35 and entitlement to an effective date earlier than January 11, 2013 for the grant of service connection for neurogenic bladder (claimed as incontinence), the Board also takes jurisdiction over these claims as part of the increased rating claim on appeal. 

Similarly, the record raises the issue of entitlement to SMC benefits which, similar to TDIU, is deemed part of the increased rating claim on appeal.  Bradley v. Peake, 22 Vet. App. 280, 291 (2008).

In February 2017, the Board requested the opinion of a medical specialist from the Veterans Health Administration (VHA).  The requested opinion was received by the Board in May 2017.

The issues of entitlement to a higher initial rating for the orthopedic manifestations of IVDS of the thoracolumbar spine as well as entitlement to SMC based on aid and attendance and/or housebound prior to February 17, 2010 are addressed in the DECISION below.  The remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Prior to February 17, 2010, degenerative joint disease of the lumbar spine was manifested by muscle spasm or guarding severe enough to result in an abnormal spinal contour.

2.  Since February 17, 2010, degenerative joint disease of the lumbar spine has been manifested by unfavorable ankylosis of the thoracolumbar spine but not unfavorable ankylosis of the entire spine. 

3.  The Veteran's service-connected disabilities have rendered him in need for regular aid and attendance of another person since February 17, 2010.  


CONCLUSIONS OF LAW

1.  The criteria for a rating of 20 percent for the orthopedic manifestations of thoracolumbar spine IVDS prior to February 17, 2010 are met, and the criteria for a 50 percent rating but no higher are met effective February 17, 2010.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2017).

2.  The criteria for SMC based on aid and attendance have been met effective February 17, 2010.  38 U.S.C. § 1114(l) (2012); 38 C.F.R. §§ 3.350, 3.352 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The Board initially notes that VA has procedural requirements pursuant to The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096(Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (2012)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  A review of the record does not disclose that the Veteran and his representative have specifically raised any procedural issues to the AOJ or the Board, even when construing the Veteran's contentions liberally.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (Board required to address only those procedural arguments specifically raised by the Veteran, though at the same time giving the Veteran's pleadings a liberal construction).

With regard to the VA examinations, the Board is aware of the holdings in Sharp v. Shulkin, 29 Vet. App. 26, 33 (2017) and Correia v. McDonald, 28 Vet. App. 158 (2016) as it pertains to examination requirements in evaluating the provisions of 38 C.F.R. §§ 4.40, 4.45 and 4.59.  However, since June 12, 2012, the Veteran has held a 50 percent rating for the orthopedic manifestation of IVDS of the thoracolumbar spine.  As the Veteran is currently evaluated based on ankylosis, the provisions of 38 C.F.R. §§ 4.40. 4.45 and/or 4.59 are no longer applicable.  See, e.g., Johnston v. Brown, 10 Vet. App. 80, 85 (1997) (consideration of 38 C.F.R. §§ 4.40 and 4.45 is unnecessary where an appellant is in receipt of the maximum rating for limitation of motion).  For the time period prior to June 12, 2012, the VA examination reports are not adequate but the Board finds that the record contains sufficient findings to render a fair and equitable decision.  A retroactive review of the record by a medical profession, rather than the Board as a fact finder, is not necessary.  Accordingly, the Board finds that no further development is needed. 

RATINGS 

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held that evidence to be considered in the appeal concerning an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  The Court also discussed the concept of the 'staging' of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-127; see also Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

The Veteran's degenerative joint disease of the lumbar spine is evaluated under DC 5242.  However, the Veteran manifests degenerative disc disease which is a form of IVDS.  See M-21, III.iv.4.A.3.a (the term IVDS includes diagnostic terminology such as slipped or herniated disc, ruptured disc, prolapsed disc, bulging or protruding disc, degenerative disc disease, discogenic pain syndrome, herniated nucleus pulposus and pinched nerve).  Thus, it is more appropriate and advantageous to the Veteran to be evaluated under DC 5243 which provides that IVDS is to be rated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating IVDS Based on Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.  Note (1) for the General Rating Formula for Diseases and Injuries of the Spine instructs that any associated objective neurologic abnormalities are to be separately rated under an appropriate diagnostic code.

Under the General Rating Formula for Diseases and Injuries of the Spine, a 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 40 percent rating is assigned for forward flexion of the thoracolumbar spine is 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.

A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine; and 100 percent for unfavorable ankylosis of the entire spine. 

In an April 2007 rating decision, the Veteran was granted service connection for degenerative disc disease of the lumbar spine.  The Veteran was assigned a noncompensable rating, effective November 14, 2007.  In a January 2010 rating, the Veteran was assigned a 10 percent rating, effective November 14, 2007.  In a July 2012 rating, the Veteran was assigned a rating of 50 percent disabling for degenerative disc disease of the lumbar spine, effective June 12, 2012.  He appeals the denial of a rating higher than 10 percent from November 14, 2007 to June 12, 2012 and a rating higher than 50 percent thereafter.  

Based on the evidence presented, the Board finds that a rating of 20 percent disabling for the Veteran's orthopedic manifestations of thoracolumbar spine IVDS is warranted from November 14, 2007 to February 17, 2010.  In this regard, a July 2007 radiology report found moderate levoscoliosis of the lumbar spine with an anterior wedge deformity with 30 percent loss of height of the L1 vertebral body.  A June 2011 magnetic resonance imaging (MRI) scan revealed findings of moderate levoconvex curvature centered at L2-L3 that was consistent with scoliosis.  There was also an impression of moderate anterior wedge deformity of the LI vertebral body unchanged from the prior study giving allowance for difference in technique with focal kyphosis.  The Board finds that reasonable doubt exists as to whether the Veteran's orthopedic manifestations of thoracolumbar spine IVDS met the criteria for a 20 percent rating from November 14, 2007 to February 17, 2010, i.e. muscle spasm or guarding severe enough to result in an abnormal spinal contour.  

The Board, however, finds against a rating higher than 20 percent disabling during this time as forward flexion of the thoracolumbar spine that was 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine was not shown during this time.  

In pertinent part, a July 2007 VA x-ray examination was interpreted as showing moderate levoscoliosis of the lumbar spine, anterior wedging of L1 with 30 percent loss of height and an evident fracture deformity, large arthritic spurs surrounding a narrowed L1-L2 disc space, smaller intratumoral disc spaces throughout the mid and lower lumbar spine, and evidence of severe intervertebral disc degeneration.

On his initial VA examination in March 2008, the Veteran reported constant dull and sharp pain in his lower back, which radiated and traveled down the posterior aspects of both legs into both feet.  The VA examiner noted that the Veteran's spine and limbs appeared normal and an MRI did not provide an anatomic basis for the Veteran's report of radiating pain.  Forward flexion of the spine was to 90 degrees.  The Veteran could not or did not cooperate in extension of the spine, including lateral flexion and rotation on each side; therefore, a report on repetitive movements of the lumbosacral spine could not be obtained.  There was also no objective evidence of the Veteran experiencing painful motion, spasm, weakness, or tenderness.  The examiner diagnosed the Veteran with degenerative joint disease of the lumbosacral spine and opined that it is as likely as not related to back pain the Veteran endured while in military service. 

In a statement received in July 2008, the Veteran argued that his VA examination was inadequate as the examiner did not measure his range of motion and, thus, could not conclude that he could bend forward 90 degrees.  Rather, the examiner only had the Veteran sit down in a chair and take of a shoe, at which time the examiner ran a pencil across the bottom of his foot.

An October 2008 VA treatment record noted the Veteran's report of muscle spasms of the lower back and pain in the center of his spine which traveled into both buttocks and down the back of both legs to his feet.  This pain had occurred since injuring his back in 1973, and frequently awoke him at night.  He further described numbness and tingling in his left great toe.  Examination was significant for an independent gait without a device, flexed forward trunk, decreased step length, severe antalgic pattern and decreased left arm swing.  An April 2009 nerve conduction velocity (NCV) study, conducted based on report of low back pain with lumbar radiculopathy for "many years but getting progressively worse last 2 years," was interpreted as showing an essentially borderline study with mild evidence for an underlying sensory motor peripheral neuropathy with borderline slowing of conduction velocities.  It was noted that, without an electromyography study, the NCV did not fully test for a radiculopathy.  There was uncertainty as the cause of the neurologic complaints, but the initial thought was the lower extremity findings involved a cervical myelopathy.  A computed tomography (CT) scan in 2009 was interpreted as showing chronic degenerative changes of the lumbar spine.  

During a December 2009 VA examination, the Veteran reported to a VA examiner that he had progressive intermittent low back pain.  His pain in his lower back was constant but without flaring, and occasionally, the pain radiated down into the bilateral hip area and went down the back of the legs.  Factors that contributed to the pain included: lifting, bending, and cold weather changes.  He reported weakness and fatigue with repeated activity, but no instability or incoordination.  He indicated that he had no periods of incapacitation.

The VA examiner noted tenderness to spinal palpation in the Veteran's lumbar area with mild paraspinal muscle spasm.  There were no abnormal curvatures, forward flexion was to 75 degrees, extension to 15 degrees, and right and left lateral bend and rotation were to 20 degrees.  During all range of motion testing, the Veteran went very slow and exhibited significant pain and grunting.  Further, the Veteran did not elicit any radicular symptoms.  The examiner indicated that the claims file and medical records were reviewed.  He summarized the studies noted to include electromyogram nerve conduction studies, a bone scan, a CT of the lumbar spine and an MRI scan.  It was noted that there was clinically no evidence of lumbar radiculopathy.  The impression included chronic degenerative changes associated with L1 compression fracture.

In a statement received on February 17, 2010, the Veteran was described as being unable to get out of bed on his own which, along with his other symptoms, hindered his daily life.

Thereafter, a May 2010 VA x-ray examination was interpreted as showing compression fracture of the lumbar spine with moderate to severe arthritic changes.  A June 2011 MRI was interpreted as showing degenerative disc disease.

A November 2010 statement reported that the Veteran was unable to perform simple tasks such as housekeeping, and being unable to get out of bed without assistance.

A May 2011 VA treatment record noted that the Veteran appeared worse since his last visit, but had rejected the bulk of therapies offered.  His impressions included low back pain, radicular symptoms, obesity and deconditioning.  A June 2011 MRI resulted in impressions of mild anterior wedge deformity of the T11 and T12 vertebral body; moderate anterior wedge deformity of L1 unchanged from prior study giving allowance for difference in technique with focal kyphosis; moderate levoconvex curvature centered at L2-L3 consistent with scoliosis; degenerative disc disease throughout the entire lumbar spine, most severe at L1-L2 and L5-S1; and multilevel bulging discs and facet joint osteoarthropathy resulting in narrowing of the spinal canal and neuroforamina.  There was also a notation of mild atrophy of the paraspinal muscles.

In July 2011, the Veteran contacted VA inquiring as to whether he could obtain assistance with cleaning and laundry.  He denied requiring assistance with bathing or personal care.  After interview, he declined an interest in assistance with his activities of daily living (ADLs).  However, he returned the next month reporting having more falls or near falls and being unable to perform household chores.  He was fearful of driving.  

An August 2011 VA aid and attendance examination report, prepared by a VA advanced practical nurse who interviewed and examined the Veteran, provided diagnoses of neuropathy, hepatitis C and sarcoidosis.  The Veteran was described as being unable to prepare meals without assistance due to poor dexterity and weakness in his legs.  He required assistance with bathing and attending to hygienic needs as he required monitoring for falls.  His pertinent findings included a stooped walk with cane, neuropathy per neurology findings and back pain.  He had loss of feeling in his legs, and could not drive safely.  The Veteran required an aid for locomotion.  

In September 2011, the Veteran underwent a mobility needs evaluation in the VA clinic setting due to back pain and neuropathy of the lower extremities.  He used a cane to assist in ambulation, and had a walker at home.  He described a history of falls, pain his back and left leg which limited ambulation, numbness inside of the left foot, and numbness starting in the right foot.  Examination findings were significant for posterior pelvic tilt on sitting, and range of motion limitations due to back pain with hip flexion.  He was ordered a power scooter.

A November 2011 statement from the Veteran's niece described the Veteran as requiring assistance with cooking, and cleaning.  He had falling incidents and required assistance in entering and exiting the shower.

In December 2011, the Veteran submitted information showing that he was prescribed methadone.  A December 2011 evaluation by a VA occupational therapist noted that the Veteran ambulated with a cane with his back bent over in a 45 degree angle secondary to pain and weakness in his lower extremities.  There was a decrease in sensation in his left leg, great toe and toes 2 and 3.  There was numbness in right great toe with pain and weakness in the right leg.  He had an estimated strength of 3/5 in the left lower extremity and 4/5 in the right lower extremity.  He had abnormal range of motion limited in abduction, forward flexion, and rotation.  He could transfer to the tub, but required 2 breaks.

A February 2012 AOJ rating decision denied entitlement to special monthly pension based on the need for aid and attendance.

The Veteran underwent VA examination on June 12, 2012.  At that time, the Veteran reported his back pain was worse and his ability to move around had worsened since 2009.  He reported that he virtually did not walk, could only sit comfortably for about five minutes, and spent between 14 to 15 hours a day laying in a recliner. The Veteran also noted having pain in the morning and sleeping about four hours with medication.  

The VA examiner diagnosed the Veteran with a compression fracture of L-1 and wide-spread degenerative disc disease of the lumbar spine.  The Veteran was noted to have ankylosis of the spine in an unfavorable position with virtually no range of motion on examination.  The examiner stated that there were no incapacitating episodes of back pain in the past 12 months, but rather a continuous increase of back pain since 2009.  Based on the Veteran's history, the VA examiner opined the Veteran is totally incapacitated during the course of a day with his back and bilateral leg pain.

A VA neurology consultation in September 2012 included findings of tenderness of the back from the mid thoracic down, being bent forward when standing, a prominence of the L1 or L2 spinous process, and reduced strength of the lower extremities either due to actual weakness or pain.  The Veteran had difficulty standing being bent over at the waist, and was very limited in walking.  The examiner could not fully determine the etiology of the Veteran's back pain, lower extremity pain and lower extremity weakness.  An x-ray of the lumbar spine was interpreted as showing no abnormal movement, but also very little movement at all with flexion and extension in almost the same position.

The May 2014 VA examination disclosed forward flexion of the lumbar spine to 45 degrees with objective evidence of painful motion at 35 degrees.  There was no showing of ankylosis of the spine.  Private examiner Dr. M, however, found in June 2014 that the Veteran had a significant loss of motion in his low back, an inability to ambulate as well as marked forward bending at the waist which appeared to be fixed.

Although the August 2015 VA examination disclosed no showing of ankylosis of the spine, the November 2015 VA examiner found that the Veteran had unfavorable ankylosis of the entire thoracolumbar spine.  The November 2015 VA examiner opined that the Veteran's lumbar spine condition with radiculopathy also included ankylosis.  The VA examiner disagreed with the findings of the August/September 2015 VA examination for reasons he could not address without resorting to speculation.  He mentioned, however, that there was no indication of obvious malingering or observed Waddell's signs or major discrepancies between the subjective and objective.  

The Veteran has been awarded a 50 percent rating based upon ankylosis of the thoracolumbar spine effective June 12, 2012 - the date of VA examination finding ankylosis on examination.  The prior VA Compensation and Pension examination in December 2009 showed forward flexion to 75 degrees with motion in all planes of movement.  Thus, the Board must first look to the lay descriptions and clinic treatment records to determine whether it is factually ascertainable that the thoracolumbar spine ankylosis existed prior to the June 2012 VA examination.

Following the December 2009 VA examination, the record contains a written statement dated February 17, 2010 wherein the Veteran was described as being unable to get out of bed unassisted.  A similar witness statement was received in November 2010.  The Veteran was evaluated in the clinic setting in May 2011 wherein he was described as appearing worse since his last visit.  There was a subsequent finding of mild atrophy of the paraspinal muscles, which is indicative of disuse.  An August 2011 aid and attendance report, prepared by a VA advanced practice nurse, described the Veteran as manifesting a stooped posture.

Resolving reasonable doubt in favor of the Veteran, the Board finds that the lay and medical descriptions starting on February 17, 2010 reasonably describe the loss of motion measured on the June 2012 VA examination.  Thus, the Board finds that the lay and medical evidence establishes that the Veteran manifested ankylosis of the thoracolumbar spine on February 17, 2010 entitling the Veteran to a 50 percent rating effective to that date.

However, prior to February 17, 2010, the Board finds that the criteria for a rating greater than 20 percent have not been met.  Given the ranges of motion reported in December 2009 and earlier, neither flexion limited to 30 degrees or less nor favorable ankylosis of the entire thoracolumbar spine was shown or described.  Indeed, even when considering the effects of pain and other factors of functional loss, there is no probative medical or lay evidence of record establishing that the Veteran's range of motion findings was commensurate to limitation of motion to 30 degrees or less or with anything akin to ankylosis.  Notably, the Veteran did not describe limitation of motion of 30 degree or less, even during flares.  As such, the criteria for a rating higher than 20 percent have not been met at any time prior to February 17, 2010.  In reaching the above conclusions, the Board has considered the requirements of 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 204-7.  Neither the lay or medical evidence, however, reflects that the requirements for a higher rating have been met during this period of time.  To the extent that the Veteran reported lumbar pain during this period, the Board notes that the 20 percent rating contemplates periarticular pathology productive of painful motion.  38 C.F.R. § 4.59.

Since February 17, 2010, the Board also finds against a rating higher than 50 percent for the Veteran's degenerative joint disease of the lumbar spine.  In reviewing the evidence of record, the Board finds that since June 12, 2012 the criteria for a 100 percent rating for the Veteran's lumbar spine disability have not been met, i.e. unfavorable ankylosis of the entire spine.  To the extent that the June 2012 VA examiner found that there was ankylosis of the spine in an unfavorable position, the Board notes that there is no showing that the VA examiner was referring to the entire spine.  Rather, the June 2012 VA examination report discloses that the VA examiner's focus was on the lumbar spine and that his diagnosis addressed only the lumbar spine.  The VA examiner also noted that he did not go into detail into the Veteran's history concerning the neck since it was not service-related.  In sum, while the record shows that there is ankylosis of the entire thoracolumbar spine, unfavorable ankylosis of the entire spine has not been demonstrated.  

The Veteran and his witnesses are clearly competent to describe back pain and limitation of motion.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  As held above, the Board has relied on witness statements beginning on February 17, 2010 to establish the onset of thoracolumbar spine ankylosis.  In the opinion of the Board, the statements of the Veteran and his witnesses do not describe entitlement to higher ratings still.  The Board acknowledges the Veteran's report that a 2008 VA examiner did not adequately measure his motion loss, but the description of bending to tie his shoes provides evidence of forward flexion ability, and the 2009 VA examination measured forward flexion to 75 degrees.  

With regard to neurologic abnormalities and the alternative rating based on the Formula for Rating IVDS Based On Incapacitating Episodes, the Board defers consideration of these issues which are addressed in the REMAND portion of this decision.

SMC

Under 38 U.S.C. § 1114(l), SMC is payable if, as the result of service-connected disability, the Veteran has an anatomical loss or loss of use of both feet, or of one hand and one foot; has blindness in both eyes with visual acuity of 5/200 or less; is permanently bedridden; or is so helpless as to be in need of regular aid and attendance of another person.  38 U.S.C. § 1114(l); 38 C.F.R. § 3.350(b). 

The following will be accorded consideration in determining the need for regular aid and attendance: Inability of a claimant to dress or undress him or herself, or to keep him or herself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this will not include the adjustment of appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.); inability of a claimant to feed him or herself through loss of coordination of the upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect a claimant from the hazards or dangers incident to his or her daily environment.  38 C.F.R. § 3.352(a). 

It is not required that all of the disabling conditions enumerated in 38 C.F.R. § 3.352(a) be found to exist before a favorable rating may be made.  The particular personal functions which the veteran is unable to perform should be considered in connection with his or her condition as a whole.  It is only necessary that the evidence establish that the veteran is so helpless as to need regular aid and attendance, not that there is a constant need.  See Turco v. Brown, 9 Vet. App. 222 (1996).

In light of the Veterans statements, his current complaints and treatment records, the Board finds that the issue of entitlement to SMC based on aid and attendance or housebound status has been reasonably raised by the record.  The Veteran is service-connected for degenerative joint disease of the lumbar spine.  He is also service-connected for left and right lower extremity, impairment of rectal sphincter control and neurogenic bladder as secondary to his lumbar spine.

As discussed above, in a statement received on February 17, 2010, the Veteran was described as being unable to get out of bed on his own which, along with his other symptoms, hindered his daily life.

Thereafter, a May 2010 VA x-ray examination was interpreted as showing compression fracture of the lumbar spine with moderate to severe arthritic changes.  A June 2011 MRI was interpreted as showing degenerative disc disease.

A November 2010 statement reported that the Veteran was unable to perform simple tasks such as housekeeping, and being unable to get out of bed without assistance.

A May 2011 VA treatment record noted that the Veteran appeared worse since his last visit, but had rejected the bulk of therapies offered.  His impressions included low back pain, radicular symptoms, obesity and deconditioning.  A June 2011 MRI resulted in impressions of mild anterior wedge deformity of the T11 and T12 vertebral body; moderate anterior wedge deformity of L1 unchanged from prior study giving allowance for difference in technique with focal kyphosis; moderate levoconvex curvature centered at L2-L3 consistent with scoliosis; degenerative disc disease throughout the entire lumbar spine, most severe at L1-L2 and L5-S1; and multilevel bulging discs and facet joint osteoarthropathy resulting in narrowing of the spinal canal and neuroforamina.  There was also a notation of mild atrophy of the paraspinal muscles.

In July 2011, the Veteran contacted VA inquiring as to whether he could obtain assistance with cleaning and laundry.  He denied requiring assistance with bathing or personal care.  After interview, he declined an interest in assistance with his activities of daily living (ADLs).  However, he returned the next month reporting having more falls or near falls and being unable to perform household chores.  He was fearful of driving.  

An August 2011 VA aid and attendance examination report, prepared by a VA advanced practical nurse who interviewed and examined the Veteran, provided diagnoses of neuropathy, hepatitis C and sarcoidosis.  The Veteran was described as being unable to prepare meals without assistance due to poor dexterity and weakness in his legs.  He required assistance with bathing and attending to hygienic needs as he required monitoring for falls.  His pertinent findings included a stooped walk with cane, neuropathy per neurology findings and back pain.  He had loss of feeling in his legs, and could not drive safely.  The Veteran required an aid for locomotion.  

In September 2011, the Veteran underwent a mobility needs evaluation in the VA clinic setting due to back pain and neuropathy of the lower extremities.  He used a cane to assist in ambulation, and had a walker at home.  He described a history of falls, pain his back and left leg which limited ambulation, numbness inside of the left foot, and numbness starting in the right foot.  Examination findings were significant for posterior pelvic tilt on sitting, and range of motion limitations due to back pain with hip flexion.  He was ordered a power scooter.

A November 2011 statement from the Veteran's niece described the Veteran as requiring assistance with cooking, and cleaning.  He had falling incidents and required assistance in entering and exiting the shower.

In December 2011, the Veteran submitted information showing that he was prescribed methadone.  A December 2011 evaluation by a VA occupational therapist noted that the Veteran ambulated with a cane with his back bent over in a 45 degree angle secondary to pain and weakness in his lower extremities.  There was a decrease in sensation in his left leg, great toe and toes 2 and 3.  There was numbness in right great toe with pain and weakness in the right leg.  He had an estimated strength of 3/5 in the left lower extremity and 4/5 in the right lower extremity.  He had abnormal range of motion limited in abduction, forward flexion, and rotation.  He could transfer to the tub, but required 2 breaks.

A February 2012 AOJ rating decision denied entitlement to special monthly pension based on the need for aid and attendance.

The Veteran underwent VA examination on June 12, 2012.  At that time, the Veteran reported his back pain was worse and his ability to move around had worsened since 2009.  He reported that he virtually did not walk, could only sit comfortably for about five minutes, and spent between 14 to 15 hours a day laying in a recliner. The Veteran also noted having pain in the morning and sleeping about four hours with medication.  

The VA examiner diagnosed the Veteran with a compression fracture of L-1 and wide-spread degenerative disc disease of the lumbar spine.  The Veteran was noted to have ankylosis of the spine in an unfavorable position with virtually no range of motion on examination.  The examiner stated that there were no incapacitating episodes of back pain in the past 12 months, but rather a continuous increase of back pain since 2009.  Based on the Veteran's history, the VA examiner opined the Veteran is totally incapacitated during the course of a day with his back and bilateral leg pain.

A VA neurology consultation in September 2012 included findings of tenderness of the back from the mid thoracic down, being bent forward when standing, a prominence of the L1 or L2 spinous process, and reduced strength of the lower extremities either due to actual weakness or pain.  The Veteran had difficulty standing being bent over at the waist, and was very limited in walking.  The examiner could not fully determine the etiology of the Veteran's back pain, lower extremity pain and lower extremity weakness.  An x-ray of the lumbar spine was interpreted as showing no abnormal movement, but also very little movement at all with flexion and extension in almost the same position.

During the May 2014 VA examination, the Veteran described having an inability to walk without support.  He used a power scooter for locomotion and was noted to have leg pain that was mostly constant aggravated by movement.  The Veteran reported in the November 2015 VA examination that he lived alone in a half-duplex and that his sister who lived in the other half and another neighbor friend help him daily.  They help him with all shopping, housecleaning, laundry, meal preparations, and most days help him dress and undress.  He was able toilet, wash and other personal care, and partly dress.  It was reported that some days he used his side-opening bath tub with built in bench and handspray to do his own bathing but that his friend always assists him with a more thorough bath once a week.  He claimed that has fallen numerous times in his home even when using his walker.  The VA examiner noted that the requirement for a wheelchair is due to the Veteran's back condition.

Private examiner Dr. M, however, found in June 2014 that the Veteran had a significant loss of motion in his low back, an inability to ambulate as well as marked forward bending at the waist which appeared to be fixed.

The Board finds that the evidence supports a grant of SMC based on aid and attendance effective February 17, 2010.  At that time, the Veteran was described as being unable to leave his bed unassisted.  He was subsequently described as requiring assistance with activities of daily living with a VA advanced practical nurse opining in August 2011 that the Veteran required assistance in preparing meals, bathing, hygienic needs and monitoring for falls due, in part, to service-connected disability.  The June 2012 VA examiner opined that the Veteran was totally incapacitated during the course of the day due to his service-connected back pain and his bilateral leg pain.  Overall, the record shows that the Veteran is unable to walk without assistance and cannot function daily without aid of another due to service-connected disabilities.  In light of the medical and lay evidence, the Board finds that the Veteran is unable to function in an appropriate manner without aid and assistance and that he is in need of the regular aid and attendance of another person due to his service-connected disabilities.  Accordingly, SMC based on regular need for aid and attendance is warranted and the claim is granted effective February 17, 2010.  The issue of entitlement to SMC prior to February 17, 2010 is deferred pending additional AOJ adjudication.


ORDER

A 20 percent rating for the orthopedic manifestations of thoracolumbar spine IVDS is granted prior to February 17, 2010, and a 50 percent rating is granted effective February 17, 2010. 

Entitlement to SMC based on the need for regular aid and attendance of another person is granted effective February 17, 2010.  


REMAND

The Veteran appeals the denial of an effective date earlier than June 12, 2012 for the grant of a separate 20 percent rating for radiculopathy of the left and right lower extremity, an effective date earlier than December 22, 2015 for the grant of service connection for impairment of rectal sphincter control and an effective date earlier than May 6, 2014 for the grant of service connection for neurogenic bladder (claimed as incontinence).  

Based on the evidence of record, the Board finds in favor of the claims.  To that end, the Veteran was granted service connection for a lumbar spine disability in an April 2008 rating decision.  He was assigned an effective date of November 14, 2007.  The Veteran's service-connected radiculopathy of the left and right lower extremity, impairment of rectal sphincter control and neurogenic bladder have been granted as secondary to his service-connected lumbar spine disability.  Thus the claims for an earlier effective date are part of the claim for an increased rating for the lumbar spine disability on appeal.  

In this case, the Board has been presented with positive and negative evidence regarding the onset of the Veteran's left and right lower extremity, impairment of rectal sphincter control and neurogenic bladder disabilities.  At the March 2008 VA examination, the Veteran complained of pain in the lower back radiating down to posterior aspects of both legs into feet, but the VA examiner noted the MRI did not provide an anatomic basis for the Veteran's report of radiating pain, neurologic examination of the lower extremities was inconclusive for lack of consistent patient input, and a diagnosis of radiculopathy was not made.  During the March 2008 VA examination, the Veteran did not report any bladder or bowel problems.  

At the December 2009 VA examination, the Veteran complained pain in the lower back that radiates into bilateral hip area and down the back of either leg, but upon physical examination, the Veteran exhibited deep tendon reflexes 2+ at the knees and ankles and slightly diminished light touch sensation as measured with 10 gram monofilament in right great toe but otherwise intact.  The VA examiner documented no deficit to vibratory sensation was noted and no radicular symptoms were elicited.  The December 2009 VA examination disclosed no incontinence of bowel or bladder.  Although he had some occasional urgency of urination, he denied wearing a diaper or adult pad.  

In contrast, VA outpatient treatment records reveal June 2011 MRI results of the lumbar spine to include mild atrophy of the paraspinal muscles, an assessment of radicular symptoms in May 2011 and November 2011, and radiculopathy down both legs in February 2012. 

The June 2012 VA examination report showed the Veteran complained that since 2009 there has been increasingly severe leg pain.  In the last six months he had fallen two to three times because of sharp pains and his legs going numb.  The Veteran reported he has constant midline low back pain with tingling sensation and pain in both legs, which is "similar to 2009 but is only worse now."  Upon physical examination, the Veteran exhibited deep tendon reflexes of each knee was 1/4, deep tendon reflexes at each ankle was 2/4, decreased sensation to pin circumferentially from the knees distally and totally absent on the dorsal aspects of each foot, straight leg raise sitting was 40 degrees bilaterally, and supine straight leg raise could not be completed because the Veteran could not get on the table without help from the examiner.

The May 2014 VA examination noted that the Veteran's bladder had decreased ability to empty and was thought to be neurogenic in origin according to reports.  

In May 2017, VHA examiner, Dr. D found after review of the record that the Veteran was first diagnosed with lumbar radiculopathy on March 6, 2009.  He further noted that worsening of the Veteran's lower back pain and the association with neuropathic symptoms and sensory loss, as seen with radiculopathy, was noted after two falls at some point during 2008 and that those falls were associated with numbness in one or both legs.  Therefore, he found that evidence of radicular symptoms likely began around 2008. 

After review of the record, Dr. D stated that the Veteran's first noted evidence of urgency of urination was in physical therapy notes in 2008.  He further found that similar information was corroborated by a neurology consultation in March 2009 which noted that the Veteran must keep urinals near his bed and the car with him in the year leading up to that visit.  These symptoms, he found, began when the Veteran first noted radicular symptoms around 2008.  

Dr. D further found that the Veteran first noted evidence of fecal urgency and incontinence in physical therapy notes from 2008 at the same time he noted urinary urgency.  Similarly, Dr. D stated that the information was corroborated by a neurology consultation in March 2009 where the Veteran noted that he was unable to hold stool.  These symptoms, Dr. D determined, began when the Veteran first noted radicular symptoms around 2008.  

In reviewing the evidence of record and in resolving reasonable doubt in the Veteran's favor, the Board finds that it is as likely as not that the Veteran's radiculopathy of the left and right lower extremity, impairment of rectal sphincter control and neurogenic bladder (claimed as incontinence) was present during his VA examination of March 5, 2008.  Accordingly, the Board finds that consideration of compensable ratings dating to March 5, 2008 must be made by the AOJ prior to any further Board consideration.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The issues of entitlement to alternate consideration of a higher rating based upon the Formula for Rating IVDS Based on Incapacitating Episodes, and entitlement to TDIU and Dependents' Educational Assistance prior to June 12, 2012, and entitlement to SMC prior to February 17, 2010 are deferred pending assignment of the appropriate disability ratings.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must assign disability ratings for impairment of rectal sphincter control, radiculopathy of left and right lower extremities, and neurogenic bladder (claimed as incontinence) effective March 5, 2008.  The AOJ should also consider whether a higher alternate rating is warranted for any time during the appeal period based upon the Formula for Rating IVDS Based on Incapacitating Episodes.  Thereafter, the AOJ must readjudicate the issues of entitlement to an effective date earlier than June 12, 2012 for the grant of TDIU, entitlement to an effective date earlier than June 12, 2012 for the grant of eligibility to Dependents' Educational Assistance under 38 U.S.C. chapter 35, and entitlement to an effective date prior to February 17, 2010 for the award of SMC based on the need of aid and attendance of another.  

2.  If any benefit sought on appeal is not granted, the Veteran and his representative must be furnished a supplemental statement of the case and be afforded the appropriate time period for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


